Title: John Graham to Thomas Jefferson, 11 June 1810
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
            Dept of State 
                     11th June 1810
          
           
		  I had this Morning the Honor to receive your Letter of the 7th Inst: requesting that I would send you by the return of Post the Memoire of Moreau de Lislet on the subject of the Batture. This Paper is, I believe,in
			 the hands of the attorney General and agreeably to
			 your directions I have written to him to send it either to you or to me as soon as possible.
			 Mr Poydrass no doubt has it; but he is in Phia.
			 I
			 had supposed too, that it was filed with the clerk of the House of Representatives or in the Treasury; but it is not. From
			 the clerks office I have obtained the Papers in the Packet
			 marked No 1—and from
			 the Treasury those marked No 2. Some of them are Duplicates of those already sent to you; but I have thought that you might possibly want them for your Lawyers.
          By the advice of Mr Smith I have not yet sent on your Letter to General Kosciuzko. It will go tomorrow under Cover to General Armstrong as you direct and be entrusted to a Mr Demeneu, a young Gentleman of known respectability, who sails in a few days from Baltimore for Bordeaux.
          
            With Sentiments of the Highest Respect & Regard I have the Honor to be Sir Your most obt Sert
            
                  
               John Graham
          
        